             Case
              Case1:20-cv-08281-JGK
                    1:21-cv-01919-JGK Document
                                       Document2013 Filed 04/21/21
                                                      Filed 04/22/21Page
                                                                     Page11
                                                                          ofof
                                                                             22




                                                              .    USDCSDNY
                            Spencer & A ssoc1ate8cuMr:NT
                                                              F.LECTRONICALL Y Fil C:D
                                 5956 Sherry Lane, Suite 2000 DOC# _ _ _          ·
                                     Dallas, Texas 75225      DATE FILED:            q
                                                                                --c}.,J- ;;~       ----

                                          April 21 , 2021

BY ECF and EMAIL
                                                     APPi..l CATIOi I GR/'. IT[D
Honorable John G. Koeltl
                                                           SO ORDCRED
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:      Securities and Exchange Commission v. John McAfee and Jimmy Gale Watson,
                Jr., l :20-cv-8281-JGK, Southern District of New York

                Commodities Futures Trading Commission v. John McAfee and Jimmy Gale
                Watson, Jr., l :21-cv-1919 (JGK), Southern District ofNewYork

Dear Judge Koeltl:

        Please accept this letter motion on behalf of Jimmy Gale Watson for a continuance of the
answer date in both of the above-referenced proceedings. Pursuant to your Chamber 's Individual
Rule l (E), the letter motion must state (1) the original date, (2) the number of previous requests
for adjournment or extension, (3) whether these previous requests were granted or denied, and
(4) whether the adversary consents, and, if not, the reasons given by the adv~rsary for refusing to
consent.

       Mr. Watson has been served with complaints in both proceedings. Mr. McAfee is a
co-defendant in both proceedings. Co-Defendant McAfee has not filed an answer. On
information and belief, Mr. McAfee is currently in custody in a foriegn jurisdiction and is
engaged in an extradition proceeding.

        Accordingly, Mr. Watson files this request for an extension of time to file his answer in
these matters, specifically 90 days from April 21 , 2021 . The original date of this request is April
21 , 2021. No previous request for extension of time has been requested by Mr. Watson. The
Securities and Exchange Commission and the Commodities Futures Trading Commission have
each consented to the requested extension in their respective cases.
              Case
               Case1:20-cv-08281-JGK
                     1:21-cv-01919-JGK Document
                                        Document2013 Filed 04/21/21
                                                       Filed 04/22/21Page
                                                                      Page22
                                                                           ofof
                                                                              22




           I respectfully request that this Court extend Mr. Watson's answer date to 90 days from
    April 21, 2021 in both the above-referenced proceedings.
{


                                                        R?~.t ul~ !uft&,
                                                         L/y'   ~  y Jl,11V''---
                                                                      -
                                                           /                  '\
                                                        Arnold A. Spencer
                                                        Counsel for Jimmy Gale Watson, Jr.

           Cc:    Jorge Tenerio, Esq., Securities and Exchange Commission
                  David Oakland, Esq., Commodities Fuh1res Exchange Commission
